UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-7653


OTAGWYN BROWN,

                 Plaintiff - Appellant,

          v.

DR. MICHAEL JONES,

                 Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:13-cv-02211-ELH)


Submitted:   February 20, 2014             Decided:   February 26, 2014


Before DUNCAN, DIAZ, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Otagwyn Brown, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Otagwyn   Brown    appeals      the   district     court’s   order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.         Brown v. Jones, No. 1:13-cv-02211-ELH

(D. Md. Sept. 3, 2013).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this    court   and   argument   would    not   aid   the

decisional process.

                                                                      AFFIRMED




                                      2